Citation Nr: 1101307	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  03-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) at a level 
higher than that provided by 38 U.S.C.A. § 1114(l) for anatomical 
loss of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to September 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.

This issue was remanded by the Board in October 2004, September 
2007, and June 2009 in order to provide the Veteran with 
sufficient notice regarding the evidence needed to establish 
entitlement to the benefit being sought in this case.  The Board 
also referred the issue of secondary service connection for a 
back disability to the RO for appropriate development.  In an 
October 2010 rating decision, the RO granted service connection 
for lumbar and cervical spine generative disc disease, as 
secondary to service-connected anatomical loss of feet; however, 
the development requested with regard to providing the Veteran 
adequate notice has yet to be completed, thereby necessitating 
another remand.  

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that service connection has been 
established for anatomical loss of both feet, rated as 100 
percent disabling; amputation of the left little finger, scars of 
the face, and scars of the thigh, buttocks, and hands, all rated 
as noncompensable (zero percent disabling).  For his service-
connected anatomical loss of both feet, the Veteran is receiving 
special monthly compensation (SMC) at the rate provided under 
38 U.S.C.A. § 1114(l); however, the Veteran believes he is 
entitled to SMC at a level/rate higher than that provided by 
38 U.S.C.A. § 1114(l).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  

In the Board's October 2004, September 2007, and June 2009 
remands, the RO was instructed to send the Veteran a VCAA letter 
that advised him of the requirements necessary to receive SMC at 
a level higher than that provided by 38 U.S.C.A. § 1114(l) for 
anatomical loss o both feet, specifically noting that the Veteran 
must be provided the requirements for higher rates of SMC that 
are available under 38 U.S.C.A. §§ 1114(m), (o), (p), (r)(1), 
(r)(2) and 38 C.F.R. §§ 3.350(c), (d), (e), (f),(h), 3.352(a), 
(b).  

Review of the record reveals that the RO sent the Veteran VCAA 
letters in November 2004, October 2007, and August 2009, which 
provided him with the criteria for determining the need for aid 
and attendance and establishing that one is permanently bedridden 
or housebound under 38 C.F.R. §§ 3.351(d), 3.352(a), (b).  
However, as noted by the Board in September 2007 and June 2009, 
this notice is insufficient because it does not include notice of 
the evidence needed to establish entitlement to SMC at 
38 U.S.C.A. § 1114(m) and higher.  

Indeed, notice and information regarding the evidence needed to 
establish entitlement to SMC at a rate higher than that provided 
by 38 U.S.C.A. § 1114(l) is important to the Veteran as he may be 
able to submit evidence that would provide the basis to grant 
this claim.  

Moreover, the U.S. Court of Appeals for Veterans Claims has held 
that compliance by the Board or the RO with remand instructions 
is neither optional nor discretionary and that a remand by the 
Board confers on the claimant, as a matter of law, a right to 
compliance with the remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In this case, while the RO has sent the Veteran VCAA letters in 
an effort to comply with the previous remands, the Board finds 
that substantial compliance with the remand instructions has not 
been accomplished, as the Veteran has yet to be informed of the 
requirements for SMC rates higher than that provided by 
38 U.S.C.A. § 1114(l).  

Therefore, while the Board regrets any further additional delay 
in adjudication of the Veteran's claim, the Board finds that this 
claim must be remanded yet again in order to substantially comply 
with the Board's October 2004, September 2007, and June 2009 
instructions. 

The Board apologizes to the Veteran for the delay in this case.  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all VCAA notice required by 38 U.S.C.A. 
§ 5103a, 38 C.F.R. § 3.159, and all interpretive 
authority are fully complied with.  The 
claimant/appellant should be notified of the 
information and evidence not of record that is 
necessary to substantiate the claim, of the 
information and evidence that VA will seek to 
provide, and of the information and evidence that 
the claimant is expect to provide.  The appellant 
should also be requested to provide any evidence in 
his possession that pertains to the claim.  

The Veteran should specifically be notified of the 
following pertinent criteria in 38 U.S.C.A. 
§ 1114(m) through (r)(2) and 38 C.F.R. § 3.350(c) 
through (h) needed to establish entitlement to 
special monthly compensation (SMC) at a level higher 
than that provided by 38 U.S.C.A. § 1114(l):

To avoid any further delays in this case, the 
RO should provide the Veteran the following, as 
written:

a.	SMC provided by 38 U.S.C.A. § 1114(m) is 
payable for any of the following conditions: 
(i) anatomical loss or loss of use of both 
hands; (ii) anatomical loss or loss of use of 
both legs at a level, or with complications, 
preventing natural knee action with prosthesis 
in place; (iii) anatomical loss or loss of use 
of one arm at a level, or with complications, 
preventing natural elbow action with 
prosthesis in place with anatomical loss or 
loss of use of one leg at a level, or with 
complications, preventing natural knee action 
with prosthesis in place; (iv) blindness in 
both eyes having only light perception; (v) 
blindness in both eyes leaving the veteran so 
helpless as to be in need of regular aid and 
attendance.  

i.	In determining whether there is natural 
elbow or knee action with prosthesis in 
place, consideration will be based on 
whether use of the proper prosthetic 
appliance requires natural use of the 
joint, or whether necessary motion is 
otherwise controlled, so that the muscles 
affecting joint motion, if not already 
atrophied, will become so.  If there is 
no movement in the joint, as in ankylosis 
or complete paralysis, use of prosthesis 
is not to be expected, and the 
determination will be as though there 
were one in place.  

b.	SMC provided by 38 U.S.C.A. § 1114(n) is 
payable for the following conditions: (i) 
anatomical loss or loss of use both arms at a 
level, or with complications, preventing 
natural elbow action with prosthesis in place; 
(ii) anatomical loss of both legs so near the 
hip as to prevent use of a prosthetic 
appliance; (iii) anatomical loss of one arm so 
near the shoulder as to prevent use of a 
prosthetic appliance with anatomical loss of 
one leg so near the hip as to prevent use of a 
prosthetic appliance; (iv) anatomical loss of 
both eyes or blindness without light 
perception in both eyes.  Amputation is a 
prerequisite except for loss of use of both 
arms and blindness without light perception in 
both eyes.  If a prosthesis cannot be worn at 
the present level of amputation but could be 
applied if there were a re-amputation at a 
higher level, the requirements of this 
paragraph are not met; instead, consideration 
will be given to loss of natural elbow or knee 
action.  

c.	SMC provided by 38 U.S.C.A. § 1114(o) is 
payable for any of the following conditions: 
(i) anatomical loss of both arms so near the 
shoulder as to prevent use of a prosthetic 
appliance; (ii) conditions entitling to two or 
more of the rates (no condition being 
considered twice) provided in 38 U.S.C.A. 
§ 1114(l) through (n); (iii) bilateral 
deadness rated as 60 percent or more disabling 
(and the hearing impairment in either one or 
both ears is service-connected) in combination 
with service-connected blindness with 
bilateral visual acuity 20/200 or less; (iv) 
service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more 
disabling (and the hearing impairment in 
either one or both ears is service-connected) 
in combination with service-connected 
blindness of both eyes having only light 
perception or less.  

i.	Paralysis of both lower extremities 
together with loss of anal and bladder 
sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), 
through the combination of loss of use of 
both legs and helplessness.  The 
requirement of loss of anal and bladder 
sphincter control is met even though 
incontinence has been overcome under a 
strict regimen of rehabilitation of bowel 
and bladder training and other auxiliary 
measures.  
ii.	Determinations regarding combinations 
must be based upon separate and distinct 
disabilities.  This requires, for 
example, that where a veteran who had 
suffered the loss or loss of use of two 
extremities is being considered for the 
maximum rate of account of helplessness 
requiring regular aid and attendance, the 
latter must be based on need resulting 
from pathology other than that of the 
extremities.  If the loss of loss of use 
of two extremities or being permanently 
bedridden leaves the person helpless, 
increase is not in order on account of 
this helplessness.  Under no 
circumstances will the combination of 
"being permanently bedridden" and 
"being so helpless as to require regular 
aid and attendance" without separate and 
distinct anatomical loss, or loss of use, 
of two extremities, or blindness, be 
taken as entitling to the maximum 
benefit.  The fact, however, that two 
separate and distinct entitling 
disabilities, such as anatomical loss, or 
loss of use of both hands and both feet, 
result from a common etiological agent, 
for example, one injury or rheumatoid 
arthritis, will not preclude maximum 
entitlement.  
iii.	The maximum rate, as a result of 
including helplessness as one of the 
entitling multiple disabilities, is 
intended to cover, in addition to obvious 
losses and blindness, conditions such as 
the loss of use of two extremities with 
absolute deafness and nearly total 
blindness or with severe multiple 
injuries producing total disability 
outside the useless extremities, these 
conditions being construed as loss of use 
of two extremities and helplessness.  

d.	SMC provided by 38 U.S.C.A. § 1114(p) is 
payable at the next higher rate or an 
intermediate rate if the veteran's service-
connected disabilities exceed the requirements 
for any of the rates prescribed in this 
section.  (i) Anatomical loss or loss of use 
of one foot with anatomical loss or loss of 
use of one leg at a level, or with 
complications, preventing natural knee action 
with prosthesis in place, shall entitle to the 
rate between 38 U.S.C.A. § 1114(l) and (m).  
(ii) Anatomical loss or loss of use of one 
foot with anatomical loss of one leg so near 
the hip as to prevent use of a prosthetic 
appliance shall entitle to the rate under 
38 U.S.C.A. § 1114 (m).  (iii) Anatomical loss 
or loss of use of one foot with anatomical 
loss or loss of use of one arm at a level, or 
with complications, preventing natural elbow 
action with prosthesis in place, shall entitle 
to the rate between 38 U.S.C.A. § 1114(l) and 
(m).  (iv) Anatomical loss or loss of use of 
one foot with anatomical loss of one arm so 
near the shoulder as to prevent use of a 
prosthetic appliance shall entitle to the rate 
under 38 U.S.C.A. § 1114 (m).  (v) Anatomical 
loss or loss of use of one foot with 
anatomical loss or loss of use of one leg at a 
level, or with complications preventing 
natural knee action with prosthesis in place 
with anatomical loss of one leg so near the 
hip as to prevent the use of a prosthetic 
appliance, shall entitle to the rate between 
38 U.S.C.A. § 1114(m) and (n).  (vi) 
Anatomical loss or loss of use of one leg at a 
level, or with complications, preventing 
natural knee action with prosthesis in place 
with anatomical loss or loss of use of one 
hand, shall entitle to the rate between 
38 U.S.C.A. § 1114(l) and (m).  (vii) 
Anatomical loss or loss of use of one leg at a 
level, or with complications, preventing 
natural knee action with prosthesis in place 
with anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic 
appliance shall entitle to the rate between 
38 U.S.C.A. § 1114(m) and (n).  (viii) 
Anatomical loss of one leg so near the hip as 
to prevent use of a prosthetic appliance with 
anatomical loss or loss of use of one hand 
shall entitle to the rate under 38 U.S.C.A. 
§ 1114 (m).  (ix) Anatomical loss of one leg 
so near the hip as to prevent use of a 
prosthetic appliance with anatomical loss or 
loss of use of one arm at a level, or with 
complications, preventing natural elbow action 
with prosthesis in place, shall entitle to the 
rate between 38 U.S.C.A. § 1114(m) and (n).  
(x) Anatomical loss or loss of use of one hand 
with anatomical loss or loss of use of one arm 
at a level, or with complications, preventing 
natural elbow action with prosthesis in place, 
shall entitle to the rate between 38 U.S.C.A. 
§ 1114(m) and (n).  (xi) Anatomical loss or 
loss of use of one hand with anatomical loss 
of one arm so near the shoulder as to prevent 
use of a prosthetic appliance shall entitle to 
the rate under 38 U.S.C.A. § 1114(n).  (xii) 
Anatomical loss or loss of use of one arm at a 
level, or with complications, preventing 
natural elbow action with prosthesis in place 
with anatomical loss of one arm so near the 
shoulder as to prevent use of a prosthetic 
appliance shall entitle to the rate between 
38 U.S.C.A. § 1114(n) and (o).  

In addition to the statutory rates payable 
under 38 U.S.C.A. § 1114(l) through (n) and 
the intermediate or next higher rate 
provisions outlined above, additional single 
permanent disabilities rated at 50 percent or 
more or 100 percent, or combinations of 
permanent disabilities independently ratable 
at 50 percent or more, will afford entitlement 
to the next higher intermediate rate or if 
already entitled to an intermediate rate to 
the next higher statutory rate under 
38 U.S.C.A. § 1114, but not above the (o) 
rate.  In the application of these 
subparagraphs, the disability or disabilities 
independently ratable at 50 or 100 percent 
must be separate and distinct and involve 
different anatomical segments or bodily 
systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) 
through (n) or the intermediate rate 
provisions outlined above.  

e.	Under 38 U.S.C.A. § 1114(r), a veteran 
receiving the maximum rate under 38 U.S.C.A. 
§ 1114 (o) or (p) who is in need of regular 
aid and attendance or a higher level of care 
is entitled to an additional allowance during 
periods he or she is not hospitalized at 
United States Government expense.  
Determination of this need is subject to the 
criteria of 38 C.F.R. § 3.352.  The regular or 
higher level aid and attendance allowance is 
payable whether or not the need for regular 
aid and attendance or a higher level of care 
was a partial basis for entitlement to the 
maximum rate under 38 U.S.C.A. § 1114(o) or 
(p), or was based on an independent factual 
determination.  

2.	After the development requested has been completed, the 
RO should again review the record, including specifically 
the Board's remands in October 2004, September 2007, and 
June 2009, to determine if any additional evidentiary 
development is required in this case.  If the benefit 
sought on appeal is denied, the Veteran and his 
representative should be provided a supplemental 
statement of the case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


